DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  comprising should have a colon placed after it.  Appropriate correction is required. Claims 19 and 24 suffer from the same deficiencies. 
Claims 2-10, 12-19 each depend from claim 1, yet the claims recite “A method” in the preamble. The claims should recite “The Method” as each of the claims depends from “A method” as disclosed in claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part, “wherein the one of the paging signalling and the random access procedure message comprises an indication that the wireless communications network has user plane data for transmission to the communications device” and “and transmitting to the wireless communications network an indication of whether or not the communications device successfully received the user plane data using the determined set of radio resources”. Claim 17 recites, “wherein the indication is transmitted using a preamble signal selected from a plurality of specified preamble signals”. Since claim 1 discusses two indications, it is unclear which indication the applicant is referring to. Thus, the office recommends that the claim be amended to explicitly disclose which of the indications in claim 1 the applicant is referring to. 
Claims 18-19 are rejected for their dependency on claim 17 and for failing to cure the deficiencies therein. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 20 and 24, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2020/0229133 A1).

Regarding claim 1, Yi discloses a method of operating a communications device for receiving user plane data from a wireless communications network when the communications device is not in an active radio resource connected mode, the method comprising: 
receiving one of paging signalling (fig.9 and par.[0123] which discloses a UE in an RRC_Inactive state receives a paging message) and a random access procedure message (par.[0126] discloses that the UE monitors while in the RRC_Inactive for a paging occasion for PDCCH, par.[0127] discloses that the PDCCH comprising a random access preamble, par.[0128] discloses that the ACK can be transmitted in and random access) from the wireless communications network (fig.9 which discloses the wireless communications network in wireless communications with the wireless device), wherein the one of the paging signalling and the random access procedure message comprises an indication that the wireless communications network has user plane data for transmission to the communications device (par.[0123] discloses a page with an indication of downlink data) while the communications device is not in an active radio resource connected mode (par.[0123] describes the UE as being in an RRC_Inactive mode), 

transmitting to the wireless communications network an indication of whether or not the communications device successfully received the user plane data using the determined set of radio resources (fig.9 wherein the UE transmits an ACK in response to the DL data and ACK in response to the paging message).

Regarding claim 2, Yi discloses receiving the user plane data from the wireless communications network using the determined set of radio resources while the communications device is not in an active radio resource connected mode (par.[0049] which recites, in part, “an eNB allocates a DL/UL time/frequency resource to a UE and 
wherein the transmitted indication of whether or not the communications device successfully received the user plane data using the determined set of radio resources indicates that the communications device has successfully received the user plane data using the determined set of radio resources (par.[0049] as discussed above teaches that the UE uses the DL and UL resources as assigned by the eNB. Fig.9 discloses a ACK for the data).
Regarding claim 3, Yi discloses determining that the user plane data has not been successfully received from the wireless communications network using the determined set of radio resources while the communications device is not in an active radio resource connected mode (par.[0090] describes a HARQ operation to reception of PDCCH with DL-Data discloses that the UE may send ACK/NACK), 
wherein the transmitted indication of whether or not the communications device successfully received the user plane data using the determined set of radio resources indicates that the communications device has not successfully received the user plane data using the determined set of radio resources (par.[0090] discloses that the UE may send ACK/NACK in response to the reception of the PDCCH).
Regarding claim 4, Yi discloses wherein the indication is transmitted using a physical uplink control channel (fig.9 discloses the transmission of ACK/NACK, the office notes that ACK/NACK is UCI or rather uplink control information. Par.[0082] discloses “After performing the procedure described above, the UE may perform PDCCH/PDSCH reception and PUSCH/PUCCH transmission as a typical procedure of transmission of an uplink/downlink signal. That is, the UCI may be transmitted on PUCCH or PUSCH, which is common in the art).
Regarding claim 20, Yi discloses a communications device for receiving user plane data from a wireless communications network when the communications device is not in an active radio resource connected mode, the communications device comprising transceiver circuitry and controller circuitry configured in combination to:
receiving one of paging signalling (fig.9 and par.[0123] which discloses a UE in an RRC_Inactive state receives a paging message) and a random access procedure message (par.[0126] discloses that the UE monitors while in the RRC_Inactive for a paging occasion for PDCCH, par.[0127] discloses that the PDCCH comprising a random access preamble, par.[0128] discloses that the ACK can be transmitted in and random access) from the wireless communications network (fig.9 which discloses the wireless communications network in wireless communications with the wireless device), wherein the one of the paging signalling and the random access procedure message comprises an indication that the wireless communications network has user plane data for transmission to the communications device (par.[0123] discloses a page with an indication of downlink data) while the communications device is not in an active radio resource connected mode (par.[0123] describes the UE as being in an RRC_Inactive mode), 
determining from the one of the paging signalling and the random access procedure message a set of radio resources on which the user plane data is to be transmitted by the wireless communications network to the communications device (par.[0049] which recites, in part, “an eNB allocates a DL/UL time/frequency resource to 
transmitting to the wireless communications network an indication of whether or not the communications device successfully received the user plane data using the determined set of radio resources (fig.9 wherein the UE transmits an ACK in response to the DL data and ACK in response to the paging message).

Regarding claim 24, Yi discloses an infrastructure equipment forming part of a wireless communications network for transmitting user plane data to the communications device when the communications device is not in an active radio resource connected mode, the infrastructure equipment comprising transceiver circuitry and controller circuitry configured in combination to:
transmitting one of paging signalling (fig.9 and par.[0123] which discloses a UE in an RRC_Inactive state receives a paging message) and a random access procedure message (par.[0126] discloses that the UE monitors while in the RRC_Inactive for a 
determining from the one of the paging signalling and the random access procedure message a set of radio resources on which the user plane data is to be transmitted by the wireless communications network to the communications device (par.[0049] which recites, in part, “an eNB allocates a DL/UL time/frequency resource to a UE and the UE receives a DL signal and transmits a UL signal according to resource allocation of the eNB.”), wherein the user plane data is to be received by the  communications device from the wireless communications network as part of a random access procedure (par.[0127 - 0128] teaches that the PDCCH with P-RNTI a paging message comprises a preamble for the UE, and the UE can send an ACK to the page as part of the random access procedure. Also, it is well known that when the UE receives the P-RNTI it can begin random access. The difference is that in this case the UE does not receive the DL-Data in RRC_Connected and instead the UE can receive 
receiving from the wireless device an indication of whether or not the communications device successfully received the user plane data using the determined set of radio resources (fig.9 wherein the UE transmits an ACK in response to the DL data and ACK in response to the paging message).

Claim(s) 1, 20, and 24, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al. (US 2018/0139778 A1).
Regarding claim 1, Chou discloses a method of operating a communications device for receiving user plane data from a wireless communications network when the communications device is not in an active radio resource connected mode, the method comprising: 
receiving one of paging signalling (fig.12 and element 1210 which discloses that the UE receives a paging signal) and a random access procedure message (fig.12 element 1214 discloses the reception of the RAR with UL/DL resources and HARQ resources) from the wireless communications network (fig.12 which discloses the wireless communications network in wireless communications with the wireless device), wherein the one of the paging signalling and the random access procedure message comprises an indication that the wireless communications network has user plane data for transmission to the communications device (par.[0128] discloses a page with an indication of downlink data) while the communications device is not in an active radio 
determining from the one of the paging signalling and the random access procedure message a set of radio resources on which the user plane data is to be transmitted by the wireless communications network to the communications device (par.[00130] discloses that the paging indicates a DL data, and that the RAR indicates that the DL/UL resources which are used for reception of DL data and transmission of UCI), wherein the user plane data is to be received by the  communications device from the wireless communications network as part of a random access procedure (par.[0130] discloses that the UE receives the DL data from the base station using the indicated resources) , and
transmitting to the wireless communications network an indication of whether or not the communications device successfully received the user plane data using the determined set of radio resources (fig.12 element 1218 and par.[0130]).

Regarding claim 20, Chou discloses a communications device for receiving user plane data from a wireless communications network when the communications device is not in an active radio resource connected mode, the communications device comprising transceiver circuitry and controller circuitry configured in combination to:
receiving one of paging signalling (fig.12 and element 1210 which discloses that the UE receives a paging signal) and a random access procedure message (fig.12 element 1214 discloses the reception of the RAR with UL/DL resources and HARQ resources) from the wireless communications network (fig.12 which discloses the 
determining from the one of the paging signalling and the random access procedure message a set of radio resources on which the user plane data is to be transmitted by the wireless communications network to the communications device (par.[00130] discloses that the paging indicates a DL data, and that the RAR indicates that the DL/UL resources which are used for reception of DL data and transmission of UCI), wherein the user plane data is to be received by the  communications device from the wireless communications network as part of a random access procedure (par.[0130] discloses that the UE receives the DL data from the base station using the indicated resources) , and
transmitting to the wireless communications network an indication of whether or not the communications device successfully received the user plane data using the determined set of radio resources (fig.12 element 1218 and par.[0130]).

Regarding claim 24, Chou discloses an infrastructure equipment forming part of a wireless communications network for transmitting user plane data to the communications device when the communications device is not in an active radio 
transmitting one of paging signalling (fig.12 and element 1210 which discloses that the UE receives a paging signal) and a random access procedure message (fig.12 element 1214 discloses the reception of the RAR with UL/DL resources and HARQ resources) from the wireless communications network (fig.12 which discloses the wireless communications network in wireless communications with the wireless device), wherein the one of the paging signalling and the random access procedure message comprises an indication that the wireless communications network has user plane data for transmission to the communications device (par.[0128] discloses a page with an indication of downlink data) while the communications device is not in an active radio resource connected mode (par.[0128] describes the UE as being in an RRC_Inactive mode), 
determining from the one of the paging signalling and the random access procedure message a set of radio resources on which the user plane data is to be transmitted by the wireless communications network to the communications device (par.[00130] discloses that the paging indicates a DL data, and that the RAR indicates that the DL/UL resources which are used for reception of DL data and transmission of UCI), wherein the user plane data is to be received by the  communications device from the wireless communications network as part of a random access procedure (par.[0130] discloses that the UE receives the DL data from the base station using the indicated resources) , and
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claims 1-4, 20, and 24, in view of Rico Alvarino et al. (US 2018/0213556 A1).
Regarding claim 5, the disclosure of Yi teaches receiving a paging indication from a base station, with an indication that DL data is present, and needs to be transmitted to the UE. Yi also discloses transmitting an indication in response to reception or lack thereof to the DL data. Yi does not disclose:
wherein the indication is transmitted using a third message of the random access procedure:
In an analogous art, Rico discloses:
	wherein the indication is transmitted using a third message of the random access procedure (par.[0111] discloses that the UE perform NPRACH, eNB transmits the data in MSG2, and the UE may use the PUCCH or NPRACH (e.g. the MSG3) to transmit the ACK, fig.15 steps 6b and 7).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Yi, with the methods as discussed in Rico. The motivation/suggestion would have been to provide a reduced overhead signal to the UE to indicate that the UE has small data to receive on the downlink without wasting resources (par.[0109]). 
	Regarding claim 6, Rico discloses:
	Wherein the transmission of the third message indicates that the communications device has not successfully received user plane data using the determined set of radio resources (fig.15 discloses the transmission of ACK, par.[0077] discloses that the UE may transmit ACK or NACK). 
Regarding claim 8, Rico discloses:
wherein the third message includes a first identifier associated with the user plane data, the first identifier indicating that the communications device has successfully received the user plane data using the determined set of radio resources (fig.15 discloses that the UE transmits a MSG3 with an ACK to the data, the identifier being the ACK).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi and Rico as applied to claims 5, in view of Jiao (EP 3211941 A1).
Regarding claim 7, the combination of Yi and Rico discloses a third message, but does not disclose:
wherein the third message includes a first identifier associated with the communications device, the first identifier indicating that the communications device has successfully received the user plane data using the determined set of radio resources.
In an analogous art, Jiao discloses:
wherein the third message includes a first identifier associated with the communications device, the first identifier indicating that the communications device has successfully received the user plane data using the determined set of radio resources (par.[0226] discloses that the UE transmits a data reception indicator carrying the UE-ID and ACK via the air interface).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques discussed in Yi and Rico, with the response to DL data as described in Jiao. The motivation/suggestion would have been to provide the eNB an indication that the DL data was successfully received along with . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claims 1-4, 20, and 24, in view of Liu et al. (US 2021/0212020 A1).
Regarding claim 13, Yi discloses the transmission of the paging message, but does not explicitly disclose:
wherein the paging signalling comprises an indication that the communications device should transmit an application layer response to the wireless communications network providing an indication that the communications device successfully received the user plane data using the determined set of radio resources.
In an analogous art, Liu discloses:
wherein the paging signalling comprises an indication that the communications device should transmit an application layer response to the wireless communications network providing an indication that the communications device successfully received the user plane data using the determined set of radio resources (par.[0056] which recites, in part, “n an embodiment, after the UE receives the paging message carrying the allocated C-RNTI, the corresponding UL-grant and the corresponding DL data, in one way, the corresponding C-RNTI is used to send an acknowledge/negative acknowledge (ACK/NACK) in the resource position configured in the corresponding UL-grant, so as to complete a feedback for downlink data reception”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the paging methods as discussed in Yi, with the .

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to claims 1-4, 20, and 24, in view of Chou et al. (US 2018/0139778 A1).
Regarding claim 14, Yi discloses the method of claim 1, but does not disclose:
receiving a random access response message from the wireless communications network, the random access response message being a second message of the random access procedure and comprising an indication that the communications device should transmit an application layer response to the wireless communications network providing an indication that the communications device successfully received the user plane data using the determined set of radio resources..
In an analogous art, Chou discloses:
receiving a random access response message from the wireless communications network, the random access response message being a second message of the random access procedure and comprising an indication that the communications device should transmit an application layer response to the wireless communications network providing an indication that the communications device successfully received the user plane data using the determined set of radio resources (par.[0130] which recites, in part, “In action 1214, base station 1206 may deliver a RAR response, containing timing advance information, DL scheduling information for DL packet transmissions, and UL resource grant for UE 1202 to send ACK/NACK message to base station 1206”).

Regarding claim 15, Chou discloses receiving the user plane data from the wireless communications network as part of a downlink message using the determined set of radio resources while the communications device is not in an active radio resource connected mode, wherein the downlink message comprises an indication that the communications device should transmit an application layer response to the wireless communications network providing an indication that the communications device successfully received the user plane data using the determined set of radio resources (par.[0130] which recites, in part, “UE 1202 may decode the RAR message in response to the information in the paging message (e.g., a gNB pages UE 1202 based on a UE-specific ID/RRC Resume ID or one-bit indicator to inform UE 1202 to receive the RAR response for DL packet transmission). In action 1216, UE 1202 may receive the DL packets directly. After DL packet transmission is completed, UE 1202 may send ACK/NACK messages to base station 1206 in action 1218”). 
Regarding claim 16, Chou discloses comprising receiving the user plane data from the wireless communications network using the determined set of radio resources while the communications device is not in an active radio resource connected mode, determining that an application layer acknowledgement should be transmitted by the communications device to the wireless communications network, and transmitting the application layer acknowledgement to the wireless communications network (par.[0130] .


Allowable Subject Matter
Claims 9-10, and 12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (US 2021/0212020 A1) “Data Transmission Method, Device, Base Station, Terminal and Readable Storage Medium”
Kim et al. (US 2020/0037367 A1) “Method for Performing Random Access Procedure and Apparatus Therefor”
Jiao (CN 107241764 A1) “An Uplink and Downlink Small Data Transmission Method and Device”
Zhang et al. (WO 2015/035591 A1) “Method, Apparatuses, Network Nodes, and Computer Program Products for Identifying Traffic Type, par.[0137 – 0158]).
Rune et al. (US 2019/0230626 A1) “A Wireless Device, a Network Node and Methods Therein for Optimizing Paging in a Communications Network”
Kim et al. (WO 2018/124693 A1) “Method for Controlling Flow and Apparatus for Supporting Same”
Tenny et al. (US 2018/0234839 A1) “System and Method for User Equipment Identification and Communications”
Johansson et al. (US 2019/0104553 A1) “High Reliability and Early Data Transmission”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411